Title: From George Blaettermann to Richard Rush, 8 October 1821
From: Blaettermann, George
To: Rush, Richard



Sir,October 8th 1821. 69. Grace church Street.

In my note to you, written and sent off in haste, I omitted, though foremost in my mind, to beg you to return my sincere thanks to Mr Jefferson as the chief means in the hands of Providence of opening before me a prospect of increased happiness and usefulness and to assure him that, when I consider the importance of the trust likely to be reposed in me, I can safely promise not to fail in the fulfilment of it through want of zeal and industry; the dispenser of all good has, I flatter myself conferred on me my full share of ardor and activity. The communication of my acquirements to others has, at all times, been to me a delightful task and now rendered more so as my duty will call me to instruct the rising Citizens of a Country whose government, founded on the rights of man, and the eternal principle of justice, aims only at the good of the community, and whose ministers, distinguished by simplicity and grandeur of character, hold forth a noble example to direct and animate even distant nations in thier march to knowledge, to virtue, to freedom, and to happiness. I shall in the mean time direct my attention to points connected with my future destination and prepare myself for leaving at no distant period, my present sphere of utility. With every sentiment of respect, I have the honor to beSir Your most humble ServtG. Blatterman.